DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both a top wall 18 and a bottom wall 18 (see specification page 4, line 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
a.  the bottom wall has not been indicated in any of the Figures (it should be indicated with reference number 19 since number 18 was used to designate the top wall 18; see specification at page 4, line 10); and
b.  the lower occurrence of reference number “68” in FIG. 6 should be changed to --64-- in order to properly denote the inside surface 64 (see specification at page 5, lines 14-15); and
c.  the head 78 of the release 66 in FIG. 5 should be shown as abutting the back side 24 of the outer wall 20 of the housing 12 above the opening 26 since door 44 is shown in the open position and at present head 78 in FIG. 5 is shown incorrectly as extending through the opening 26 and that the head 78 only extends through the opening 26 when the small animal 16 is standing on plate 60 as properly shown in FIG. 6 (see specification at page 5, line 28 to page 6, line 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  number 66, a release is not shown in any of the Figures (see specification at page 5, lines 18-23).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Page 4, line 10, the term “a bottom wall 18” is unclear since number 18 was already used to designate the top wall 18 and therefore possibly this term should be changed to --a bottom wall 19--;
Page 4, line 13, the term “the bottom wall 18” is unclear since number 18 was already used to designate the top wall 18 and therefore possibly this term should be changed to --the bottom wall 19--;
Page 4, line 20, the term “the bottom wall 18” is unclear since number 18 was already used to designate the top wall 18 and therefore possibly this term should be changed to --the bottom wall 19--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, line 15 and claim 13, line 43, the terms “release” fail to positively refer back to “a release” initially recited at line 12 of claim 1 and at line 40 of claim 13 and should be changed to --said release--.
In regard to claim 10, the phrase “said head abutting said back side of said outer wall of said housing when said door is positioned in said open position, said head being positioned above said opening in said back side of said outer wall when said door is positioned in said open position” renders the claim vague and indefinite since it fails to further modify and positively refer back to the phrase at lines 12-14 of claim 1 of “said release being positioned in a locking position when said door is positioned in said open position for retaining said door in said open position” since the recitation of claim 10 is describing the “locking position” of the release.  Possibly the phrase should be rewritten as --said head abutting said back side of said outer wall of said housing when said release is positioned in said locking position and when said door is positioned in said open position, said head being positioned above said opening in said back side of said outer wall when said release is positioned in said locking position and when said door is positioned in said open position--.
In regard to claim 11, the phrase “thereby aligning said head with said opening in said back side of said outer wall thereby facilitating said rod to pass through said opening” renders the claim vague and indefinite since it fails to further modify and positively refer back to the phrase at lines 15-17 of claim 1 of “release being urged into an unlocking position when the small animal stands on said plate thereby facilitating said door to be positioned in said closed position” since the recitation of claim 11 is describing the “unlocking position” of the release.  Possibly the phrase should be rewritten as --thereby aligning said head with said opening in said back side of said outer wall thereby facilitating said rod to pass through said opening such that the release is positioned in the unlocking position--.
In regard to claim 13, lines 52-55, the phrase “said head abutting said back side of said outer wall of said housing when said door is positioned in said open position, said head being positioned above said opening in said back side of said outer wall when said door is positioned in said open position” renders the claim vague and indefinite since it fails to further modify and positively refer back to the phrase at lines 40-42 of claim 13 of “said release being positioned in a locking position when said door is positioned in said open position for retaining said door in said open position” since the recitation of claim 13 at lines 52-55 is describing the “locking position” of the release.  Possibly the phrase should be rewritten as --said head abutting said back side of said outer wall of said housing when said release is positioned in said locking position and when said door is positioned in said open position, said head being positioned above said opening in said back side of said outer wall when said release is positioned in said locking position and when said door is positioned in said open position--.
In regard to claim 13, lines 59-61, the phrase “thereby aligning said head with said opening in said back side of said outer wall thereby facilitating said rod to pass through said opening” renders the claim vague and indefinite since it fails to further modify and positively refer back to the phrase at lines 43-45 of claim 13 of “release being urged into an unlocking position when the small animal stands on said plate thereby facilitating said door to be positioned in said closed position” since the recitation of claim 13 at lines 59-61 is describing the “unlocking position” of the release.  Possibly the phrase should be rewritten as --thereby aligning said head with said opening in said back side of said outer wall thereby facilitating said rod to pass through said opening such that the release is positioned in the unlocking position--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wynn et al. 4,912,872.
Wynn et al. disclose an animal live trap assembly for capturing live animals without harming the animals, said assembly comprising:  a housing (10) having an entry way (38) extending therein, said housing being positionable in an area known to be occupied by small animals wherein said entry way is configured to be accessible to the small animals; a handle (70, 74) being coupled to said housing (via 46) for carrying said housing; a door (46) being hingedly coupled to said housing (via 48, 56, 58), said door being positionable between an open position (see Fig. 1) or a closed position (see phantom line position of 46 in Fig. 2) for alternatively opening or closing said entry way; a plate (98 of 94) being hingedly positioned within said housing (via 100-101) wherein said plate is configured to have the small animal stand thereon; and a release (102, 104, 106) being movably coupled to said door (at 106), said release being positioned in a locking position when said door is positioned in said open position for retaining said door in said open position (see Fig. 1 and solid line position of 102 in Fig. 2), said release being coupled to said plate (via 96), said release being urged into an unlocking position when the small animal stands on said plate thereby facilitating said door to be positioned in said closed position wherein said release is configured to trap the small animal in said housing, but does not disclose a handle being coupled to said housing for carrying said housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wynn et al. 4,912,872 in view of Meade, Jr. 5,615,514.
Alternatively Wynn et al. does not disclose a handle being coupled to said housing for carrying said housing.  Meade, Jr. discloses an animal live trap assembly (20) comprising a housing (22) and a handle (92) coupled to said housing (at 94) for carrying said housing.  It would have been obvious to one of ordinary skill in the art to modify the assembly of Wynn et al. such that it has a handle coupled to the housing in view of Meade, Jr. in order to provide a means for allowing the user to carrying the housing and transport it to the desired location without potentially coming into contact with the animal trapped within the assembly.
Allowable Subject Matter
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA